DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present office action is based upon the Applicant’s claims filed on 12/28/2020. Claim 5 is canceled, Claims 1-4 and 6-20 are amended, Claim 21 is newly added claim, Claims 1-4 and 6-21 are pending in current application.
Claims objections have been withdrawn in view of amendments.
Drawing/Specification and Abstract objections have been withdrawn in view of amendments.
Rejections under 35 U.S.C. 101 have been withdrawn in view of Applicant’s remark and claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by the applicant’s representative, Mr. Dennis Hubbs on 02/09/2021.
The application has been amended as follows: 
Claims 1, 10, 11 and 21 have been amended. 

IN THE CLAIMS
Claim 1. (Currently Amended) A robot programming assistance apparatus comprising: circuitry configured to:
generate a first display data to be displayed in a first input area, the first input area being configured to receive an input, for each of a plurality of task groups, where each of the plurality of task groups includes a plurality of tasks and a first condition under which at least one robot executes the plurality of tasks;
generate a second display data to be displayed in a second input area, the second input area being configured to receive an input for a second condition which is an execution order in which the plurality of task groups are executed;
wherein the first input area and second input area are located adjacent to each other on a single display screen;
set the first condition based on the input into the first input area; set the second condition based on the input into the second input area; and generate, based on the first condition and the second condition, a motion program for causing the at least one robot to execute the plurality of task groups,
wherein the first condition is a start condition and the start condition is a condition to be satisfied before execution of [[the]] subsidiary task is started.

Claim 10. (Currently Amended) A robot system comprising: at least one robot; circuitry configured to:

generate a second display data to be displayed in a second input area, the second input area being configured to receive an input for a second condition which is an execution order in which the plurality of task groups are executed;
wherein the first input area and second input area are located adjacent to each other on a single display screen;
set the first condition based on the input into the first input area; set the second condition based on the input into the second input area;
generate, based on the first condition and the second condition, a motion program for causing the at least one robot to execute the plurality of task groups; and
a controller configured to control the at least one robot based on the motion program generated by the circuitry,
wherein the first condition is a start condition and the start condition is a condition to be
satisfied before execution of [[the]] subsidiary task is started.

Claim 11. (Currently Amended) A method for generating a robot program, the method comprising:
generating a first display data to be displayed in a first input area, the first input area being configured to receive an input, for each of a plurality of task groups, where each of the plurality of task groups includes a plurality of tasks and a first condition under which at least one robot executes the plurality of tasks;
generating second display data to be displayed in a second input area, the second input area being configured to receive an input for a second condition which is an execution order in which the plurality of task groups are executed;
wherein the first input area and second input area are located adjacent to each other on a single display screen;
setting the first condition based on the input into the first input area; 
setting the second condition based on the input into the second input area; and generating, based on the first condition and the second condition, a motion program for causing the at least one robot to execute the plurality of task groups,
wherein the first condition is a start condition and the start condition is a condition to be satisfied before execution of [[the]] subsidiary task is started.

Claim 21. (Currently Amended) A robot programming assistance apparatus comprising:
circuitry configured to:
generate a first display data to be displayed in a first input area, the first input area being configured to receive an input, for each of a plurality of task groups, where each of the plurality of task groups includes a plurality of tasks and a first condition under which at least one robot executes the plurality of tasks;
generate a second display data to be displayed in a second input area, the second input area being configured to receive an input for a second condition which is an execution order in which the plurality of task groups are executed;
wherein the first input area and second input area are located adjacent to each other on a single display screen;
set the first condition based on the input into the first input area;
set the second condition based on the input into the second input area;
generate, based on the first condition and the second condition, a motion program for causing the at least one robot to execute the plurality of task groups,
wherein the first condition is a start condition and the start condition is a condition to be satisfied before execution of [[the]] subsidiary task is started
wherein when the at least one robot to execute the plurality of tasks is specified in the first input area, the circuitry is configured to set the first condition to cause the at least one robot to execute the plurality of tasks,
wherein when the at least one robot to execute the plurality of tasks is not specified in the first input area, the circuitry is configured to set the first condition to indicate that the at least one robot to execute the plurality of tasks is undetermined,
wherein when the at least one robot to execute the plurality of tasks is undetermined in the first condition, the circuitry is configured to set the at least one robot to execute the plurality of tasks, wherein when an execution of the plurality of task groups is specified with the execution order determined in the second input area, the circuitry is configured to set the second condition to maintain the execution order,
wherein when the execution of the plurality of task groups is specified with the execution order undetermined in the second input area, the circuitry is configured to set the second condition to indicate that the execution order of the plurality of task groups is undetermined,
wherein when the execution order of the plurality of task groups is undetermined in the second condition, the circuitry is configured to set the execution order of the plurality of task groups, wherein when icons of the plurality of task groups are aligned in a first direction in the second input area, the circuitry is configured to set the second condition to maintain the execution order as an order in which the icons of the plurality of task groups are aligned, and wherein when the icons of the plurality of task groups are aligned in a second direction generally perpendicular to the first direction in the second input area, the circuitry is configured to set the second condition to indicate that the execution order of the plurality of task groups is undetermined.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Setsuda et al. (US 2016/0001445) and Jules et al. (US 9,707,680) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1. The others prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-4, 6-9, 12-13, 15-16 and 18 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.
Regarding Claim 10, the closest prior arts, Setsuda et al. (US 2016/0001445) and Jules et al. (US 9,707,680) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 10. The others prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 10. Therefore, Claim 10 is considered novel and non-obvious and is therefore allowed.

Regarding Claim 11, the closest prior arts, Setsuda et al. (US 2016/0001445) and Jules et al. (US 9,707,680) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 11. The others prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 11. Therefore, Claim 11 is considered novel and non-obvious and is therefore allowed.

Regarding Claim 21, the closest prior arts, Setsuda et al. (US 2016/0001445) and Jules et al. (US 9,707,680) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 21. The others prior arts on record also fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 21. Therefore, Claim 21 is considered novel and non-obvious and is therefore allowed. Claims 14, 17 and 20 depend either directly or indirectly upon independent claim 21; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664